Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Robert Madsen, on April 9, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1-3, 10, 18 and 19 have been amended as shown below.  Claims 4-9 and 11-17 remain as shown in the amended claim set filed on Feb. 27, 2019.  Of these claims, claims 11-15 have been canceled.   

1.  (currently amended) A photobioreactor for the cultivation of phototrophic microorganisms, comprising: 
a) a reactor element that comprises a tube;
b) a maintenance device that is located in the tube; [[and]] 
c) a drive system configured to move the maintenance device in the tube, and
d) a gassing device for gassing a culture medium in which the phototrophic microorganisms are cultivated; 
of the photobioreactor, a liquid culture medium comprising of the photobioreactor, the maintenance device 

2.  (currently amended) The photobioreactor according to claim 1, of the photobioreactor,  the maintenance device is brought into contact with gas bubbles located in the culture medium in the tube.    

3. (currently amended) The photobioreactor according to claim 1, wherein, in the operating 
state of the photobioreactor, the liquid culture medium and a gas space for receiving gas bubbles rising from the liquid culture medium are present in the tube, [[and]] 
wherein an interface is formed between the liquid culture medium and the gas space in the tube, and
wherein the maintenance device is set up at least for cleaning an inner surface of the tube that is in contact with the gas space.  

10.  (currently amended) A method for cultivating phototrophic microorganisms in the [a]] photobioreactor of claim 1, 
a) flowing the culture medium comprising the phototrophic microorganisms through the tube under conditions in which the phototrophic microorganisms grow; and
b) moving, via the drive system, the maintenance device in the tube in the operating state of the photobioreactor at least against the flow of the culture medium in the tube, whereby light transmission into the tube is maintained.  


a) flowing the culture medium comprising the phototrophic microorganisms through the tube under conditions in which the phototrophic microorganisms grow; and
b) moving, via the drive system, the maintenance device in the tube in the operating state of the photobioreactor at least against the flow of the culture medium in the tube; and  
c) cleaning with the maintenance device at least the inner surface of the tube that is in contact with the [[a]] gas space by spraying through the spray nozzle at least said inner surface with the cleaning liquid in the operating state of the photobioreactor.   

19.  (currently amended) The method according to claim 18 [[11]], wherein the driving 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite clear and definite claim language.  As discussed in the Office action of Feb. 2, 2021, Infors AG (EP 1632562 A2, 2006), cited in Applicants’ IDS, discloses a photobioreactor for cultivating phototrophic microorganisms that comprises a tubular culture chamber, a maintenance device (cleaning device) in the tube and a mechanism that drives the maintenance/cleaning device, wherein, when the photobioreactor is in the operating mode, a phototrophic microbial culture flows through the tube and the maintenance device is able to be moved by the drive mechanism back and forth along the length of the tube, to maintain the light transmission into the tube (see Fig. 10).  See paragraphs 1, 3, 4, 6-9, 15, 16 and 20; and Figs. 1, 2 and 8-10.  The maintenance/cleaning device is parts 32 and 26 (which is the assembly of parts 34, 35 and 27).  The maintenance device is driven by part 42 along cable 43, via a magnetic or magnetizable motor.  As the wiping/cleaning/ maintenance device is pushed from one end of the tube to the other, the liquid culture in the tube moves (and is pushed) in the opposite direction, against the maintenance/cleaning device.  Interruption of the operating mode is no longer necessary (see paragraph 9).  The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-05